

116 HJ 38 IH: Removing the deadline for the ratification of the equal rights amendment.
U.S. House of Representatives
2019-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA116th CONGRESS1st SessionH. J. RES. 38IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2019Ms. Speier (for herself, Mrs. Carolyn B. Maloney of New York, Mr. Fitzpatrick, Mr. Reed, Mrs. Luria, Ms. Spanberger, Ms. Wexton, Mrs. Lawrence, Mr. Grijalva, Ms. Wasserman Schultz, Mr. Heck, Ms. Judy Chu of California, Mr. Connolly, Ms. Plaskett, Mr. Carbajal, Ms. Schakowsky, Mr. Peters, Mr. Takano, Mr. Cohen, Ms. Norton, Mr. Ruiz, Miss Rice of New York, Ms. Frankel, Mr. McNerney, Ms. DelBene, Mr. Foster, Mr. Engel, Mr. Aguilar, Ms. Lee of California, Ms. DeLauro, Mr. Khanna, Ms. Kaptur, Mr. Pocan, Ms. Matsui, Mr. Espaillat, Ms. DeGette, Mr. Richmond, Ms. Brownley of California, Mr. Ruppersberger, Mr. Moulton, Mr. Cooper, Mr. DeFazio, Mr. Thompson of Mississippi, Mr. Serrano, Mr. Hastings, Mr. Lowenthal, Mr. Sarbanes, Mrs. Torres of California, Mr. Cartwright, Mr. Vargas, Mr. Schrader, Mr. Cummings, Mr. Welch, Mr. Price of North Carolina, Mr. Crist, Mr. Michael F. Doyle of Pennsylvania, Ms. Roybal-Allard, Mr. Yarmuth, Mr. Tonko, Ms. Clarke of New York, Ms. Pingree, Mr. Horsford, Mrs. Davis of California, Ms. Castor of Florida, Mr. Langevin, Mr. Thompson of California, Mr. Schiff, Ms. McCollum, Mr. Beyer, Mr. Cicilline, Mr. Loebsack, Ms. Gabbard, Mr. Swalwell of California, Mr. Huffman, Mr. Garamendi, Mr. Sean Patrick Maloney of New York, Mr. Soto, Mr. Sires, Mr. Keating, Ms. Blunt Rochester, Ms. Kuster of New Hampshire, Ms. Jayapal, Ms. Wilson of Florida, Mr. Kilmer, Mr. Meeks, Mr. Clay, Ms. Hill of California, Ms. Bonamici, Ms. Waters, Mrs. Kirkpatrick, Mr. Lynch, Mrs. Dingell, Mr. Schneider, Ms. Pressley, Ms. Jackson Lee, Ms. Barragán, Mrs. Napolitano, Mr. Johnson of Georgia, Mrs. Watson Coleman, Mr. Levin of Michigan, Ms. Ocasio-Cortez, Mr. Carson of Indiana, Mr. Kind, Ms. Eshoo, Mr. Kildee, Mr. Cox of California, Mr. Gallego, Ms. Clark of Massachusetts, Ms. Fudge, Mr. Sherman, Mr. Blumenauer, Mr. Quigley, Mr. Krishnamoorthi, Mr. Norcross, Mr. Courtney, Mr. Lawson of Florida, Mr. Pascrell, Mr. Pallone, Mr. Cárdenas, Mr. McGovern, Mr. Raskin, Ms. Omar, Ms. Sánchez, Mr. Perlmutter, Ms. Titus, Mrs. Trahan, Mr. Levin of California, Mr. Himes, Ms. Schrier, Mrs. Lowey, Mr. Larsen of Washington, Mr. Brendan F. Boyle of Pennsylvania, Ms. Adams, Mr. Case, Ms. Escobar, Mr. Ted Lieu of California, Ms. Porter, Mrs. Bustos, Ms. Slotkin, Mr. García of Illinois, Ms. Garcia of Texas, and Mr. Rush) submitted the following joint resolution; which was referred to the Committee on the JudiciaryJOINT RESOLUTIONRemoving the deadline for the ratification of the equal rights amendment.
	
 That notwithstanding any time limit contained in House Joint Resolution 208, 92nd Congress, as agreed to in the Senate on March 22, 1972, the article of amendment proposed to the States in that joint resolution shall be valid to all intents and purposes as part of the Constitution whenever ratified by the legislatures of three-fourths of the several States.
		